07/15/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 19-0462


                                       DA 19-0462


ROBERT L. ROSE,

           Petitioner and Appellant,

     v.                                                        ORDER

STATE OF MONTANA,

           Respondent and Appellee.



      Upon consideration of Appellant's motion for extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to
and including August 5, 2021 within which to prepare, file, and serve Appellant's
petition for rehearing on appeal.
      DATED this icl'o• day of July, 2021.
                                              For the Court,




                                              Chief Justice




                                                                   FILED
                                                                    JUL 1 5 2021
                                                                  Bowen Greenwood
                                                                Clerk of Supreme
                                                                                 Court
                                                                   State of Montana